Citation Nr: 0707359	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy claimed as due to herbicide exposure.

3.  Entitlement to service connection for hair loss, sleep 
disorder, and depression, claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
November 18, 1965, to November 17, 1967.  He had a second 
period of other than honorable active service from November 
18, 1967, to December 17, 1971.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in October 
2001, March 2002, and  September 2004.  On those occasions, 
remands were ordered to accomplish additional development.


FINDINGS OF FACT

1.  The veteran's period of active service from November 18, 
1967, to December 17, 1971, has been determined to be under 
dishonorable conditions.

2.  The competent evidence does not demonstrate that prostate 
cancer is causally related to active service.

3.  The competent evidence does not demonstrate that 
peripheral neuropathy is causally related to active service.

4.  The competent evidence does not demonstrate any current 
hair loss disability. 

5.  The competent evidence does not demonstrate that a sleep 
disorder or depression is causally related to active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

3.  Hair loss, sleep disorder, and depression, were not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2002, May 2004, October 2004 and September 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in a later October 2006 communication.  In any 
event, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  It is noted that a VA FORM 21-4142 was 
completed authorizing the RO to obtain private records from 
James Haley Hospital in Tampa.  Records from that facility 
are not in the claims file.  However, the record reveals that 
multiple attempts were made by VA to procure those documents.  
Moreover, the veteran was informed of the unsuccessful search 
efforts in a March 2006 communication.  

Further regarding the duty to assist, records associated with 
a disability determination of the Social Security 
Administration (SSA) are present in the claims folder.  
Furthermore, the veteran's statements in support of his 
appeal, to include testimony provided at a July 2001 hearing 
before the undersigned, are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
prostate cancer,  peripheral neuropathy, hair loss, sleep 
disorder, and depression, all claimed as due to herbicide 
exposure.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Indeed, VA 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

In the present case, an RO Administrative Decision in October 
1989 determined that the veteran's character of discharge 
with respect to his period of service from November 18, 1967, 
to December 17, 1971, was under dishonorable conditions and 
bars entitlement to VA benefits for claims arising in 
connection with such service.  

At his July 2001 hearing before the undersigned, the veteran 
challenged the characterization of his discharge for his 
second period of active service.  Such statements were 
construed as a request to reopen a claim regarding 
characterization of discharge previously denied by the RO in 
1989.  The RO was thus requested to determine if new and 
material evidence had been received to reopen such claim.  In 
a May 2002 administrative decision, the RO found that no new 
and material evidence had been received, and the request to 
reopen a claim regarding the characterization of discharge 
was denied.  As the veteran did not appeal that 
determination, the issue of new and material evidence with 
respect to the character of the veteran's discharge is not 
currently on appeal in the instant decision.  Moreover, as a 
result of the May 2002 administrative decision, the veteran's 
second period of service from November 18, 1967, to December 
17, 1971, remains dishonorable, precluding any award of 
benefits based on such service.

Presumptive service connection

The veteran's service connection claims here are based on 
exposure to herbicides.  In this regard, 38 C.F.R. § 
3.307(a)(6) provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2006).  A list of diseases to which the presumption 
attaches is provided at 38 C.F.R. § 3.309(e).  Moreover, 
where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Here, the veteran did not serve in the Republic of Vietnam 
during his period of honorable active service from November 
18, 1965, to November 17, 1967.  As such, the presumptive 
provisions regarding herbicide exposure are not for 
application.  

The Board acknowledges the veteran's personnel records, which 
indicate service in Vietnam from December 10, 1969, until 
February 16, 1971.  This falls within the presumptive time 
period as set forth under 38 C.F.R. § 3.307(a)(6).  However, 
such period of time is entirely within the veteran's second 
tour of service, which has been characterized as 
dishonorable.  As such, the presumptive provisions with 
respect to herbicide exposure, as detailed above, are not 
applicable here, because the veteran is not entitled to 
benefits in relation to this period of service.  Similarly, a 
grant of service connection on a nonpresumptive basis is not 
permitted as to this tour of duty.

Non-presumptive service connection

The Board has also considered whether there is a basis for a 
grant of service connection on a nonpresumptive basis.  In 
this regard, it is noted that the veteran's period of 
honorable service included service within Thailand.  However, 
he stated at his July 2001 hearing that he did not believe 
that he was exposed to herbicides at that time.  Moreover, no 
competent evidence has been submitted indicating that any of 
the claimed disabilities were causally related to herbicide 
exposure, or to any other incident of service during the 
veteran's honorable period of duty.  In fact, the service 
medical records for the veteran's period of honorable service 
have been reviewed and fail to reveal any complaints or 
treatment for prostate cancer, peripheral neuropathy, hair 
loss, sleep disorder, or depression.  Moreover, while the 
post-service treatment records do reveal neurologic symptoms, 
namely, bilateral hand numbness, as well as complaints of 
sleeping difficulty and depression noted in psychiatric 
reports, such problems were not demonstrated until many 
decades following the veteran's separation from his honorable 
period of active service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Finally, regarding the 
veteran's hair loss claim, the post-service records do not 
show any findings referable to that disability.  As such, 
service connection is not possible, because without proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In conclusion, the competent evidence fails to demonstrate 
that prostate cancer,  peripheral neuropathy, hair loss, 
sleep disorder, or depression were causally related to the 
veteran's period of honorable active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for peripheral neuropathy is denied.

Service connection for hair loss, sleep disorder, and 
depression, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


